
	
		I
		112th CONGRESS
		2d Session
		H. R. 6155
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2012
			Mr. Engel (for
			 himself, Ms. Schwartz,
			 Ms. DeGette,
			 Ms. Richardson, and
			 Mr. Farr) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to increase the
		  number of permanent faculty in palliative care at accredited allopathic and
		  osteopathic medical schools, nursing schools, and other programs, to promote
		  education in palliative care and hospice, and to support the development of
		  faculty careers in academic palliative medicine.
	
	
		1.Short titleThis Act may be cited as the
			 Palliative Care and Hospice Education
			 and Training Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Health care
			 providers need better education about pain management and palliative care.
			 Students graduating from medical school have very little, if any, training in
			 the core precepts of pain and symptom management, advance care planning,
			 communication skills, and care coordination for patients with serious,
			 life-threatening, or terminal illness.
			(2)Palliative care is
			 interdisciplinary, patient- and family-centered health care for people with
			 serious illnesses. This type of care is focused on providing patients with
			 relief from the symptoms, pain, and stress of a serious illness, whatever the
			 diagnosis. The goal of palliative care is to relieve suffering and improve
			 quality of life for both patients and their families. Palliative care is
			 provided by a team of doctors, nurses, social workers, chaplains, and other
			 specialists who work with a patient’s other health care providers to provide an
			 extra layer of support, including assistance with difficult medical
			 decisionmaking and coordination of care among specialists. Palliative care is
			 appropriate at any age and at any stage in a serious illness, and can be
			 provided together with curative treatment. Palliative care is not dependent on
			 a life-limiting prognosis and may actually help an individual recover from
			 illness by relieving symptoms, such as pain, anxiety, or loss of appetite,
			 while undergoing sometimes difficult medical treatments or procedures, such as
			 surgery or chemotherapy. There were 1,623 hospitals with palliative care
			 programs in 2012.
			(3)Hospice is
			 palliative care for patients in their last year of life. Considered the model
			 for quality compassionate care for individuals facing a life-limiting illness,
			 hospice provides expert medical care, pain management, and emotional and
			 spiritual support expressly tailored to the patient’s needs and wishes. In most
			 cases, care is provided in the patient’s home but may also be provided in
			 freestanding hospice centers, hospitals, nursing homes, and other long-term
			 care facilities. In 2010, an estimated 1,580,000 patients received services
			 from hospice or approximately 41.9 percent of all United States deaths. Hospice
			 is a covered benefit under the Medicare program. There were 3,509
			 Medicare-certified hospices in 2010.
			(4)A
			 2005 study at Michigan State University found that the formal training of
			 United States doctors in palliative care is grossly inadequate.
			 When the American Society of Clinical Oncology surveyed their members, 65
			 percent said they had received inadequate education in controlling symptoms
			 associated with cancer, and 81 percent felt they had inadequate mentoring in
			 discussing a poor prognosis with their patients and families. Training in
			 pediatric palliative care is also seriously lacking according to physicians,
			 residents, and medical students responding to a survey presented at a meeting
			 of American Federation for Medical Research.
			(5)The American Board
			 of Medical Specialties (ABMS) and the Accreditation Council for Graduate
			 Medical Education (ACGME) provided formal subspecialty status for hospice and
			 palliative medicine (HPM) in 2006, and the Centers for Medicare & Medicaid
			 Services recognized hospice and palliative medicine as a medical subspecialty
			 in October of 2008.
			(6)As of June 2012,
			 there were a total of 86 hospice and palliative medicine training programs.
			 Seventy-eight programs have been accredited by the Accreditation Council for
			 Graduate Medical Education and seven programs have been accredited by the
			 American Osteopathic Association. For the 2011–2012 academic year, these
			 programs were training 176 physicians in hospice and palliative medicine. Some
			 programs include an additional track in research, geriatrics, or public
			 health.
			(7)There is a large
			 gap between those practicing in the palliative medicine field and the number of
			 physicians needed. A mid-range estimate by the American Academy of Hospice and
			 Palliative Medicine’s Workforce Task Force calls for 6,000 or more full-time
			 equivalents to serve current needs in hospice and palliative care programs. At
			 maximum capacity, the current system would produce roughly 4,600 new hospice
			 and palliative medicine certified physicians over the next 20 years, during
			 which time some 70,000,000 new Medicare beneficiaries will enter the Medicare
			 program. At the same time, there is expected to be increasing acceptance of the
			 hospice and palliative approach to care among the general population and health
			 care providers.
			3.Palliative care
			 and hospice education and training
			(a)In
			 generalPart D of title VII of the Public Health Service Act (42
			 U.S.C. 294 et seq.) is amended by adding at the end the following:
				
					759A.Palliative
				care and hospice education and training
						(a)Palliative care
				and hospice education centers
							(1)In
				generalThe Secretary shall award grants or contracts under this
				section to entities described in paragraph (1), (3), or (4) of section 799B,
				and section 801(2), for the establishment or operation of Palliative Care and
				Hospice Education Centers that meet the requirements of paragraph (2).
							(2)RequirementsA
				Palliative Care and Hospice Education Center meets the requirements of this
				paragraph if such Center—
								(A)improves the
				training of health professionals in palliative care, including residencies,
				traineeships, or fellowships;
								(B)develops and
				disseminates curricula relating to the palliative treatment of the complex
				health problems of individuals with serious or life-threatening
				illnesses;
								(C)supports the
				training and retraining of faculty to provide instruction in palliative
				care;
								(D)supports
				continuing education of health professionals who provide palliative care to
				patients with serious or life-threatening illness;
								(E)provides students
				(including residents, trainees, and fellows) with clinical training in
				palliative care in the home, long-term care facilities, home care, hospices,
				chronic and acute disease hospitals, and ambulatory care centers;
								(F)establishes
				traineeships for individuals who are preparing for advanced education nursing
				degrees in palliative care nursing, home care, hospice, in the home, long-term
				care, or other nursing areas that specialize in palliative care; and
								(G)does not duplicate the activities of
				existing education centers funded under this section or under section 753 or
				865.
								(3)Expansion of
				existing centersNothing in this section shall be construed
				to—
								(A)prevent the
				Secretary from providing grants to expand existing education centers, including
				geriatric education centers established under section 753 or 865, to provide
				for education and training focused specifically on palliative care, including
				for non-geriatric populations; or
								(B)limit the number
				of education centers that may be funded in a community.
								(b)Palliative
				medicine physician training
							(1)In
				generalThe Secretary may make grants to, and enter into
				contracts with, schools of medicine, schools of osteopathic medicine, teaching
				hospitals, and graduate medical education programs, for the purpose of
				providing support for projects that fund the training of physicians (including
				residents, trainees, and fellows) who plan to teach palliative medicine.
							(2)RequirementsEach
				project for which a grant or contract is made under this subsection
				shall—
								(A)be staffed by
				full-time teaching physicians who have experience or training in palliative
				medicine;
								(B)be based in a
				hospice and palliative medicine fellowship program accredited by the
				Accreditation Council for Graduate Medical Education;
								(C)provide training
				in palliative medicine through a variety of service rotations, such as
				consultation services, acute care services, extended care facilities,
				ambulatory care and comprehensive evaluation units, hospice, home health, and
				community care programs;
								(D)develop specific
				performance-based measures to evaluate the competency of trainees; and
								(E)provide training
				in palliative medicine through one or both of the training options described in
				subparagraphs (A) and (B) of paragraph (3).
								(3)Training
				optionsThe training options referred to in subparagraph (E) of
				paragraph (2) shall be as follows:
								(A)1-year retraining
				programs in hospice and palliative medicine for physicians who are faculty at
				schools of medicine and osteopathic medicine, or others determined appropriate
				by the Secretary.
								(B)1- or 2-year
				training programs that shall be designed to provide training in hospice and
				palliative medicine for physicians who have completed graduate medical
				education programs in any medical specialty leading to board eligibility in
				hospice and palliative medicine pursuant to the American Board of Medical
				Specialties.
								(4)DefinitionsFor
				purposes of this subsection the term graduate medical education
				means a program sponsored by a school of medicine, a school of osteopathic
				medicine, a hospital, or a public or private institution that—
								(A)offers
				postgraduate medical training in the specialties and subspecialties of
				medicine; and
								(B)has been
				accredited by the Accreditation Council for Graduate Medical Education or the
				American Osteopathic Association through its Committee on Postdoctoral
				Training.
								(c)Palliative
				medicine and hospice academic career awards
							(1)Establishment of
				programThe Secretary shall establish a program to provide
				awards, to be known as the Palliative Medicine and Hospice Academic
				Career Awards, to eligible individuals to promote the career
				development of such individuals as academic hospice and palliative care
				physicians.
							(2)Eligible
				individualsTo be eligible to receive an award under paragraph
				(1), an individual shall—
								(A)be board certified
				or board eligible in hospice and palliative medicine; and
								(B)have a junior
				(non-tenured) faculty appointment at an accredited (as determined by the
				Secretary) school of medicine or osteopathic medicine.
								(3)LimitationsNo
				award under paragraph (1) may be made to an eligible individual unless the
				individual—
								(A)has submitted to
				the Secretary an application, at such time, in such manner, and containing such
				information as the Secretary may require, and the Secretary has approved such
				application;
								(B)provides, in such
				form and manner as the Secretary may require, assurances that the individual
				will meet the service requirement described in paragraph (6); and
								(C)provides, in such
				form and manner as the Secretary may require, assurances that the individual
				has a full-time faculty appointment in a health professions institution and
				documented commitment from such institution to spend a majority of the total
				funded time of such individual on teaching and developing skills in
				interdisciplinary education in palliative care.
								(4)Maintenance of
				effortAn eligible individual who receives an award under
				paragraph (1) shall provide assurances to the Secretary that funds provided to
				the eligible individual under this subsection will be used only to supplement,
				not to supplant, the amount of Federal, State, and local funds otherwise
				expended by the eligible individual.
							(5)Amount and
				term
								(A)AmountThe
				amount of an award under this subsection shall be equal to the award amount
				provided for under section 753(c)(5)(A) for the fiscal year involved.
								(B)TermThe
				term of an award made under this subsection shall not exceed 5 years.
								(C)Payment to
				institutionThe Secretary shall make payments for awards under
				this subsection to institutions which include schools of medicine and
				osteopathic medicine.
								(6)Service
				requirementAn individual who receives an award under this
				subsection shall provide training in palliative care and hospice, including the
				training of interdisciplinary teams of health care professionals. The provision
				of such training shall constitute a majority of the total funded obligations of
				such individual under the award.
							(d)Palliative care
				workforce development
							(1)In
				generalThe Secretary shall award grants or contracts under this
				subsection to entities that operate a Palliative Care and Hospice Education
				Center pursuant to subsection (a)(1).
							(2)ApplicationTo
				be eligible for an award under paragraph (1), an entity described in such
				paragraph shall submit to the Secretary an application at such time, in such
				manner, and containing such information as the Secretary may require.
							(3)Use of
				fundsAmounts awarded under a grant or contract under paragraph
				(1) shall be used to carry out the fellowship program described in paragraph
				(4).
							(4)Fellowship
				program
								(A)In
				generalPursuant to paragraph (3), a Palliative Care and Hospice
				Education Center that receives an award under this subsection shall use such
				funds to offer short-term intensive courses (referred to in this subsection as
				a fellowship) that focus on palliative care that provide
				supplemental training for faculty members in medical schools and other health
				professions schools with programs in psychology, pharmacy, nursing, social
				work, chaplaincy, or other health disciplines, as approved by the Secretary.
				Such a fellowship shall be open to current faculty, and appropriately
				credentialed volunteer faculty and practitioners, who do not have formal
				training in palliative care, to upgrade their knowledge and clinical skills for
				the care of individuals with serious or life-threatening illness and to enhance
				their interdisciplinary teaching skills.
								(B)LocationA
				fellowship under this paragraph shall be offered either at the Palliative Care
				and Hospice Education Center that is sponsoring the course, in collaboration
				with other Palliative Care and Hospice Education Centers, or at medical
				schools, schools of nursing, schools of pharmacy, schools of social work,
				schools of chaplaincy or pastoral care education, graduate programs in
				psychology, or other health professions schools approved by the Secretary with
				which the Centers are affiliated.
								(C)CME
				creditParticipation in a fellowship under this paragraph shall
				be accepted with respect to complying with continuing health profession
				education requirements. As a condition of such acceptance, the recipient shall
				subsequently provide a minimum of 18 hours of voluntary instruction in
				palliative care content (that has been approved by a palliative care and
				hospice education center) to students or trainees in health-related
				educational, home, hospice, or long-term care settings.
								(5)TargetsA
				Palliative Care and Hospice Education Center that receives an award under this
				subsection shall meet targets approved by the Secretary for providing
				palliative care training to a certain number of faculty or practitioners during
				the term of the award, as well as other parameters established by the
				Secretary.
							(6)Amount of
				awardAn award under this subsection shall be in an amount of
				$150,000. Not more than 24 Palliative Care and Hospice Education Centers may
				receive an award under this subsection.
							(7)Maintenance of
				effortA Palliative Care and Hospice Education Center that
				receives an award under this subsection shall provide assurances to the
				Secretary that funds provided to the Center under the award will be used only
				to supplement, not to supplant, the amount of Federal, State, and local funds
				otherwise expended by such Center.
							(e)Palliative care
				and hospice career incentive awards
							(1)In
				generalThe Secretary shall award grants or contracts under this
				subsection to individuals described in paragraph (2) to foster greater interest
				among a variety of health professionals in entering the field of palliative
				care.
							(2)Eligible
				individualsTo be eligible to receive an award under paragraph
				(1), an individual shall—
								(A)be an advanced
				practice nurse, a clinical social worker, a pharmacist, a chaplain, or student
				of psychology who is pursuing a doctorate or other advanced degree in
				palliative care or related fields in an accredited health professions school;
				and
								(B)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
								(3)Conditions of
				awardAs a condition of receiving an award under this subsection,
				an individual shall agree that, following completion of the award period, the
				individual will teach or practice palliative care in health-related
				educational, home, hospice or long-term care settings for a minimum of 5 years
				under guidelines established by the Secretary.
							(4)Payment to
				institutionThe Secretary shall make payments for awards under
				this subsection to institutions which include schools of medicine, osteopathic
				medicine, nursing, social work, psychology, chaplaincy or pastoral care
				education, dentistry, and pharmacy, or other allied health discipline in an
				accredited health professions school that is approved by the Secretary.
							(f)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section, $44,100,000 for each of the fiscal years 2013 through
				2017.
						.
			(b)Effective
			 dateThe amendment made by this section shall be effective
			 beginning on the date that is 90 days after the date of enactment of this
			 Act.
			4.Application to
			 advanced practice nurses
			(a)Advanced
			 education nursing grantsSection 811(a) of the Public Health Service
			 Act (42 U.S.C. 296j(a)) is amended—
				(1)in paragraph (1), by striking
			 and at the end;
				(2)by redesignating paragraph (2) as paragraph
			 (3); and
				(3)by inserting after paragraph (1), the
			 following:
					
						(2)palliative care and hospice career
				incentive awards authorized under section 759A(e);
				and
						.
				(b)In
			 generalPart D of title VIII of the Public Health Service Act (42
			 U.S.C. 296p et seq.) is amended by adding at the end the following:
				
					832.Palliative care
				and hospice education and training
						(a)Program
				authorizedThe Secretary shall award grants to eligible entities
				to develop and implement, in coordination with programs under section 759A,
				programs and initiatives to train and educate individuals in providing
				palliative care in health-related educational, hospice, home, or long-term care
				settings.
						(b)Use of
				fundsAn eligible entity that receives a grant under subsection
				(a) shall use funds under such grant to—
							(1)provide training
				to individuals who will provide palliative care in health-related educational,
				home, hospice, or long-term care settings;
							(2)develop and
				disseminate curricula relating to palliative care in health-related
				educational, home, hospice, or long-term care settings;
							(3)train faculty
				members in palliative care in health-related educational, home, hospice, or
				long-term care settings; or
							(4)provide continuing
				education to individuals who provide palliative care in health-related
				educational, home, hospice, or long-term care settings.
							(c)ApplicationAn
				eligible entity desiring a grant under subsection (a) shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may reasonably require.
						(d)Eligible
				entityFor purposes of this section, the term eligible
				entity shall include a school of nursing, a health care facility, a
				program leading to certification as a certified nurse assistant, a partnership
				of such a school and facility, or a partnership of such a program and
				facility.
						(e)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $5,000,000 for each of fiscal years 2013 through
				2017.
						.
			
